Mr. JUSTICE TRAPP delivered the opinion of the court: Petitioner appeals from the order denying a writ of habeas corpus (Ill. Rev. Stat. 1973, ch. 65, par. 1 et seq.). Petitioner was incarcerated in the Sangamon County Jail on July 5, 1973, on a 1-year sentence for a conviction entered pursuant to a negotiated plea of guilty to aggravated battery. On April 22, 1974, he was released from custody by the Sangamon County sheriff who had allowed credit for “good time” at the merit good behavior allowance rate pursuant to the Misdemeanant Good Behavior Allowance Act (Ill. Rev. Stat. 1973, ch. 75, pars. 30 — 34). On April 23, 1974, a bench warrant was issued for petitioner’s arrest pursuant to motion of the State’s Attorney alleging that the terms of petitioner’s plea agreement required petitioner to actually serve 1 full year on the sentence and that he not be released prior to July 4, 1974. At the hearing on the petition for habeas corpus, the trial court determined that under the terms of petitioner’s plea agreement, he had waived, and was not entitled to any credit for “good time” against his 1-year sentence. The State has failed to file a brief in this court and has made no request for extension of time for filing briefs. The State has taken no other action to support the order of the trial court. We have examined the record and have concluded that pro forma reversal would not result in substantial injustice, and accordingly, the order of the trial court denying the petition for habeas corpus is reversed. People v. French, 9 Ill. App.3d 797, 293 N.E.2d 136. Reversed. SMITH, P. J., and SIMKINS, J., concur.